DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 7, 13, 18 and 21.
b.    Pending: 1-23.

Allowable Subject Matter
Claims 1-23 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts to the present invention are Jones, "Composite Toffoli gate with two-round error detection," Physical Review A, May 2013, 87(5):052334-1-052334-8, and Paetznick et al., "Universal Fault-Tolerant Quantum Computation with Only Transversal Gates and Error Correction," Physical Review Letters, August 2013, 111(9):090505-1-090505-5.
Jones discloses a fault-tolerant construction to implement a composite quantum operation of four overlapping Toffoli gates. The same construction can produce two independent Toffoli gates. This result lowers resource overheads in designs for quantum computers by more than an order of magnitude. 
Paetznick discloses “triorthogonal”’ stabilizer codes, introduced for state distillation by Bravyi and Haah [Phys. Rev. A 86, 052329 (2012)], admit transversal implementation of the controlled-controlled-Z gate. He then constructs a universal set of fault-tolerant gates without state distillation by using only transversal controlled-controlled-Z, transversal Hadamard, and fault-tolerant error correction. He also adapts the distillation procedure of Bravyi and Haah to Toffoli gates, improving on existing Toffoli distillation schemes. 
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: in response to determining that the first classical bit represents an off state: applying a first Hadamard gate to the first routing qubit and applying a second Hadamard gate to the second routing qubit; measuring the first routing qubit using a Z basis measurement to obtain a second classical bit measuring the second routing qubit using a Z basis measurement to obtain a third classical bit; and performing classically controlled fix up operations on the first data qubit and second data qubit using the second classical bit and the third classical bit.
Regarding independent claim 7 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: applying a first Hadamard gate to the fifth routing qubit and applying a second Hadamard gate to the sixth routing qubit; measuring the fifth routing qubit using a Z basis measurement to obtain a fifth classical bit and measuring the sixth routing qubit using a Z basis measurement to obtain a sixth classical bit; determining whether the fourth classical bit represents an off state or an on state; in response to determining that the fourth classical bit represents an on state, applying a third Hadamard gate to the eighth routing qubit and applying a fourth Hadamard gate to the ninth routing qubit; measuring the eighth routing qubit using a Z basis measurement to obtain a eighth classical bit and measuring the ninth routing qubit using a Z basis measurement to obtain a ninth classical bit.
Regarding independent claim 13 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: obtaining a first number of T states of a first quality; distilling the first number of T states of the first quality into a second number of T states of a second quality, wherein the second number is smaller than the first number and the second quality is higher than the first quality.
Regarding independent claim 18 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a plurality of CCZ factories that surround an operating area, wherein the operating area comprises an area in which the multiple rows of qubits are operated on to perform the addition operation, and wherein the CCZ factories are separated in space by gaps to allow qubits to be routed into and through the operating area, wherein during an addition operation, for each row of qubits in the two-dimensional array and starting with a row of qubits at the bottom of the two-dimensional array: qubits in the row are moved through one or more of the gaps and into the operating area where an addition operation is performed using the qubits in the row, and after the addition operation is performed, the qubits in the row are moved through and out of the operating area.
Regarding independent claim 21 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a plurality of CCZ factories that feed autoCCZ states into a first operating area, wherein the first operating area comprises an area in which the lookup operation is performed; and a lookup output register comprising plurality of lookup output qubits, wherein the plurality of lookup output qubits are arranged in two-dimensional array comprising multiple rows, wherein each row is associated with a value at a respective position in a sequence of n bits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morton PG PUB 20220164695 discloses architectures and systems for use in quantum information processing and storage.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824